SCIRICA, Circuit Judge,
dissenting.
I join in much of the majority opinion, but I respectfully dissent from the denial of PNI’s public right of access to trial exhibits in this case.
During the past decade this court has consistently reaffirmed the common law public right of access to examine judicial records and documents, including exhibits. Bank of America Nat. Trust v. Hotel Rittenhouse, 800 F.2d 339, 343 (3d Cir.1986); United States v. Martin, 746 F.2d 964, 968 (3d Cir.1984); Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1066-67 (3d Cir.1984); United States v. Criden, 648 F.2d 814, 823 (3d Cir.1981); see Nixon v. Warner Communications, Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 1311, 55 L.Ed.2d 570 (1978). The right was established in English common law, and has been given a broader application in our jurisprudence. See Comment, Public Access to Civil Court Records: A Common Law Approach, 39 Vand.L.Rev. 1465, 1467 (1986); Note, All Courts Shall Be Open: The Public’s Right to View Judicial Proceedings and Records, 52 Temp.L.Q. 311, 338-43 (1979). Indeed, at least one court has labeled the public’s right to examine judicial records as “fundamental to a democratic state.” United States v. Mitchell, 551 F.2d 1252, 1258 (D.C.Cir.1976), rev’d on other grounds sub nom. Nixon v. Warner Communications, Inc., 435 U.S. 589, 98 S.Ct 1306, 55 L.Ed.2d 570.
As the majority notes, the rule’s basis ié twofold: (1) it promotes the public’s right to observe, participate, and comment oh' judicial proceedings, thereby fostering in* formed public debate; and (2) it promotes understanding of, and the perception of fairness in, the judicial process. See Bank of America, 800 F.2d at 345; Criden, 648 F.2d at 820-22. Although the right is not absolute, we have held that it creates a “strong presumption” in favor of access, Criden, 648 F.2d at 823, and have required that a party seeking to deny access demonstrate “an overriding interest based on findings that closure is narrowly tailored to serve that interest.” Publicker, 733 F.2d at 1073.
Here, PNI sought access to information admitted into evidence during a public trial. BIC contended that its interest in maintaining the confidentiality of its records out* weighed the right of access, and in the alternative, maintained that the exhibits’ character as public records was destroyed by their return to counsel pursuant to á local rule of court of the Eastern District of Pennsylvania. The district judge applied the Criden test and found a right of ad-cess. In addition, he noted that counsel’s withdrawal of the exhibits after trial and final settlement did not destroy their character as public records. I agree, and ad* cordingly I would affirm the judgment of the district court granting access.
Balancing the various factors relevant to the right of access is a task committed to the discretion of the district court. Bank of America, 800 F.2d at 344 (citing Nixon, 435 U.S. at 599, 98 S.Ct. at 1312). The district judge carefully examined the coni* peting interests and determined that thfe records could be provided without inconvenience. The presence of a local rule of operating procedure permitting destruction or return of exhibits within sixty days after dismissal, see Local Rule 39(e), does not undermine this discretionary function.
*688Even if application of the local rule is viewed as transforming the access inquiry into a legal question permitting plenary review, existence of the rule cannot annul the common law’s strong presumption of access that attaches to records when they are introduced into a public judicial proceeding. It is well established that “[n]o statute is to be construed as altering the common law, farther than its words import.” Shaw v. Railroad Co., 101 U.S. (11 Otto) 557, 565, 25 L.Ed. 892 (1879); see also Norfolk Redev. & Housing Auth. v. C & P Tel. Co., 464 U.S. 30, 35-36 & n. 7, 104 S.Ct. 304, 307 & n. 7, 78 L.Ed.2d 29 (1983); Mobile Gas Serv. Corp. v. Federal Power Comm’n, 215 F.2d 883, 889 (3d Cir.1954), aff'd, 350 U.S. 332, 76 S.Ct. 373, 100 L.Ed. 373 (1956). Any statutory modification of common law must be made by express legislative enactment. We are not faced with an act of that magnitude; rather, we are faced with a conflict between a fundamental common law right and a judicial rule of internal procedure. Thus, if a statute cannot implicitly override the common law, neither may a local rule of court.
But for the passage of a brief period of time beyond the sixty-day limit set in the local rule, PNI could have obtained access pursuant to the district court’s application of Criden. For whatever reason, PNI deemed trial exhibits essential to its ability to effectively report on the topic. Its only error was that it waited a bit too long before launching its investigation of the circumstances underlying the issues litigated in the BIC case.
The significance of public issues and the public interest in a judicial proceeding and its accompanying evidence cannot be forced to comport with notions of administrative convenience. For example, heightened public scrutiny of a legal issue or a judicial proceeding may not arise during the actual pendency of the trial or subsequent appeal. At the time of litigation, the issue may be of little interest to anyone other than the named parties, or the proceeding may occur in a small community where the media has neither the ability nor the resources to contemporaneously report every ongoing legal dispute. Similarly, allegations or impropriety, misconduct, or irregularity may not surface until months after the case is closed.
The effect of today’s decision will be felt beyond the newsroom of PNI. Any member of the public, whether a student of the law, an interested observer, or a historian, will be required to assert his rights within two months or lose them forever. Such a result is at odds with the purposes of granting public access.
I recognize, of course, that in some cases the absence of any temporal or practical limits on retention of court records and exhibits may result in burdens on the parties and the courts. This, however, is not such a case. Although the clerk had returned the exhibits to BIC, opposing counsel asserted that his copies of the exhibits were public records. Moreover, BIC retained the contested items; they had not been destroyed. Thus, the practical reasons for denying access were not present here, and will not be present in many other similar cases.
In cases where practical and temporal limits are a major concern, the district court should consider the burden on the parties and the court, and the timeliness of the request for access, as additional factors influencing its decision on access. I do not view a local rule permitting return or destruction of exhibits as controlling the determination of right of access. Rather, the district judge should be permitted to inquire whether the contested items are still available from any source. If the items exist, their character as judicial records renders them presumptively open to public examination, absent “improper purposes.” See Nixon v. Warner Communications, 435 U.S. at 598, 98 S.Ct. at 1312.